                                                                         PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

PERRY GRIGGS,

             Plaintiff,

      -vs-                                          6:17-cv-06456-MAT
                                                    DECISION AND ORDER
R.   SCHMAUSS,  DDS;   Maureen
Keller, RDH; R. Tenbrink, DDS;
Stewart Eckert,
Superintendent,

           Defendants.
___________________________________

                                 INTRODUCTION

     This    is   a   pro   se    action   instituted   by   Perry   Griggs

(“Plaintiff” or “Griggs”), an inmate in the custody of the New

York State Department of Corrections and Community Supervision,

who alleges deprivations of his constitutional rights pursuant to

42 U.S.C. § 1983. Specifically, Plaintiff alleges that he was

denied access to adequate dental care in violation of the Eighth

Amendment to the United States Constitution.        On initial screening

under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, the found that the

Amended Complaint failed to state a claim upon which relief could

be granted because it lacked plausible allegations pertaining to

the subjective component of an Eighth Amendment claim.          Docket No.

6.   Judgment was entered dismissing the Amended Complaint with

prejudice.



                                      1
     Presently before the Court is Plaintiff’s Motion to Vacate

the Judgment based on newly discovered evidence. For the reasons

set forth below, the Motion to Vacate the Judgment is granted as

to defendant R. Schmauss, DDS (“Dr. Schmauss”) only. The remaining

defendants are dismissed based on Plaintiff’s failure to plausibly

allege their personal involvement in the asserted constitutional

violation. Plaintiff will be directed to file a second amended

complaint against Dr. Schmauss within thirty (30) days of entry of

this Decision and Order.

                            DISCUSSION

     Plaintiff’s Motion relies on Federal Rule of Civil Procedure

Rule 60(b)(2) (“Rule 60(b)(2)”), which provides that relief from

a final judgment or order may be granted based on “newly discovered

evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b) [,

i.e., 28 days].”   Fed. R. Civ. P. 60(b)(2). A motion under Rule

60(b)(2) must be made within year after the judgment. Fed. R. Civ.

P. 60(c)(1). Here, Plaintiff’s motion was made well within a year

of the Court’s judgment.

     To succeed on a Rule 60(b)(2) motion based on newly discovered

evidence, the moving party must show that “‘(1) newly discovered

evidence is of facts existing at the time of [the prior decision];

(2) the moving party is excusably ignorant of the facts despite

using due diligence to learn about them; (3) the newly discovered

                                2
evidence is admissible and probably effective to change the result

of the former ruling; and (4) the newly discovered evidence is not

merely cumulative . . . of evidence already offered.’”                        Tufts v.

Corp. of Lloyd’s, 981 F. Supp. 808, 812 (S.D.N.Y. 1996) (quoting

Mancuso v. Consol. Edison Co. of N.Y., Inc., 905 F. Supp. 1251,

1264   (S.D.N.Y.    1995)).        The    evidence       must    be   “‘truly    newly

discovered or . . . could not have been found by due diligence.’”

Ins. Co. of N. Am. v. Pub. Serv. Mut. Ins. Co., 609 F.3d 122, 131

(2d Cir. 2010) (quoting United States v. Potamkin Cadillac Corp.,

697 F.2d 491, 493 (2d Cir. 1983)).

       Plaintiff’s newly discovered evidence consists of a statement

signed   by   Robert     Moore    (“Moore”),      a     fellow   inmate   at     Wende

Correctional Facility (“Wende”) regarding remarks Moore overheard

defendant Dr. Schmauss make at the time of the alleged denial of

adequate dental care. In relevant part, Moore states as follows:

“On or about December 4, 2014. I overheard Dr. Schmauss say[,]

‘this fucking guy Griggs again.’               I assumed he was referring to a

co-worker.     He then said ‘I’m gonna make sure that he (Griggs)

never gets his cavities filled until[] hell [f]reezes over.’ ”

Docket No. 10 at 3.        Moore’s affidavit is not sworn but contains

the    notation,   “No     Notary       Available.”       Moore’s     signature     is

witnessed     by   two    other        inmates    who    provide      their     DOCCS’

identification numbers.          Id.



                                           3
       The    Court   finds      that    Plaintiff    has     satisfied    the     first

requirement      of   a    Rule    60(b)(2)      claim   insofar      as   the     newly

discovered evidence consist of facts existing at the time of the

Court’s prior decision. Tufts, 981 F. Supp. at 812. That is, Moore

overheard the alleged remarks by Dr. Schmauss in 2014, and the

Court’s prior decision was issued in 2018. Thus, Dr. Schmauss’s

alleged remarks were in existence at the time of the Court’s prior

decision, although they were unknown to Plaintiff at that time.

       The Court also finds that Plaintiff has fulfilled the second

requirement     of    a   Rule    60(b)(2)      claim,   which      pertains      to   the

litigant’s exercise of diligence. Plaintiff claims he had no

knowledge of the existence of this “newly discovered evidence” and

was unable to “produce any witness to these facts previously.”

Docket No. 10 at 2. Despite making a “diligent search [and] inquiry

for a witness and evidence . . . [he] could not find or learn of

no one by whom these facts could be proved.”                   Id. The Court finds

that   this    explanation        is    plausible    since,    at    the   time    Moore

allegedly overheard Dr. Schmauss threaten to deny Plaintiff dental

care, Plaintiff was not present. Thus, it is entirely plausible

that Plaintiff had no knowledge of Moore’s existence as a potential

witness at the time he filed his complaint.

       The Court next turns to the third requirement of a Rule

60(b)(2) claim, which incorporates the concepts of admissibility

and materiality.          Given the particular procedural status of this

                                            4
case, the Court finds that this requirement is satisfied. Although

the unsworn nature of Moore’s statement is a potential barrier to

admissibility, it bears nothing that the Court is simply being

asked to reconsider its ruling on an initial screening order of a

pro se complaint under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. Had

Plaintiff quoted the alleged remarks overhead by Moore in a prior

complaint, they likely would have been sufficient to at least allow

the claim to survive initial screening under the lenient standard

the Court must utilize. See Cusamano v. Sobek, 604 F. Supp. 2d

416, 445 (N.D.N.Y. 2009) (noting that “generally the pleadings of

pro se litigants are construed with even more liberality than is

required under Fed. R. Civ. P. 8, which requires all pleadings to

be construed to do “substantial justice”). To plausibly allege the

subjective component of a claim for deliberate indifference, an

inmate   must   assert   that   the       care   provider   consciously   and

intentionally disregarded or ignored a serious dental need of which

the provider was aware.     Chance v. Armstrong, 143 F.3d 698, 702

(2d Cir. 1998). The remarks allegedly made by Dr. Schmauss are

relevant to his knowledge of Plaintiff’s serious dental condition

and his (potentially) culpable state of mind. Thus, they are

“‘probably effective,’” Tufts, 981 F. Supp. at 812 (quotation

omitted), to alter the Court’s previous ruling.

     With regard to the fourth requirement of a Rule 60(b)(2)

claim, the Court finds that the newly discovered evidence is not

                                      5
cumulative essentially for the reasons stated in the foregoing

paragraph.    Plaintiff’s     allegations    regarding   the    subjective

component of a deliberate indifference claim were lacking; the

written statement from Moore “filled in” this gap in the pleadings.

       Finally, bearing in mind the need for balancing “the policy

in favor of hearing a litigant’s claims on the merits against the

policy in favor of finality[,]” Kotlicky v. U.S. Fidelity & Guar.

Co., 817 F.2d 6, 9 (2d Cir. 1987) (citations omitted), the Court

finds that it should decide the Rule 60(b)(2) motion in favor of

hearing the case on the merits. Whether the remarks were actually

made by Dr. Schmauss is not the issue upon screening; the only

issue is whether the allegations, accepted as true, state a claim

that is plausible on its face. Erickson v. Pardus, 551 U.S. 89,

93-94 (2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-56 (2007)); see also, e.g., Chance v. Armstrong, 143 F.3d at

704    (“[E]ven if we think it highly unlikely that [the plaintiff]

will be able to prove his allegations, that fact does not justify

dismissal for failure to state a claim, for ‘Rule 12(b)(6) does

not countenance . . . dismissals based on a judge's disbelief of

a     complaint’s   factual   allegations.’”)    (quoting      Neitzke   v.

Williams, 490 U.S. 319, 327 (1989); ellipsis in original).

                                CONCLUSION

       Plaintiff’s Motion for Relief from Judgment, Docket No. 10,

is granted with respect to the Judgment entered in favor of

                                    6
Defendant R. Schmauss.     The Judgment in all other respects remains

undisturbed.   Plaintiff   shall   file   a   second   amended   complaint

against R. Schmauss only, no later than thirty (30) days from entry

of this Decision and Order, at which time the Court will screen it

under 28 U.S.C. §§ 915(e)(2)(B)(ii) and 1915A(b).

     SO ORDERED.


                     s/ Michael A. Telesca

                ___________________________________
                        Michael A. Telesca
                   United States District Judge


DATED:    January 4, 2019
          Rochester, New York.




                                   7
